 

EXHIBIT 10.1

 

AMENDED AND RESTATED

ELGIN FINANCIAL SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

                THIS AMENDMENT executed on this 17th day of May, 2004, by and
between ELGIN FINANCIAL SAVINGS BANK, a State/Stock Savings Bank located in
Elgin, Illinois (the “Company”), and RANDY BLACKBURN (the “Executive”), amends
and restates the Supplemental Executive Retirement Agreement dated June 19,
2002.

 

INTRODUCTION

 

                To encourage the Executive to remain an employee of the Company,
the Company is willing to provide salary continuation benefits to the Executive.
The Company will pay the benefits from its general assets.

 

AGREEMENT

 

                The Company and the Executive agree as follows:

 

Article I

Definitions

 

                Whenever used in this Agreement, the following words and phrases
shall have the meanings specified:

 

                1.1           “Change of Control” means:

 

                (a)           A change in the ownership of the capital stock of
the Company, whereby another corporation, person, or group acting in concert
(hereinafter this Agreement shall collectively refer to any combination of these
three [another corporation, person, or group acting in concert] as a “Person”)
as described in Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), acquires, directly or indirectly, beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of a number of shares of capital stock of the Company which constitutes fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding capital stock then entitled to vote generally in the election of
directors; or

 

                (b)           The persons who were members of the Board of
Directors of the Company immediately prior to a tender offer, exchange offer,
contested election or any combination of the foregoing, cease to constitute a
majority of the Board of Directors; or

 

                (c)           The adoption by the Board of Directors of the
Company of a merger, consolidation or reorganization plan involving the Company
in which the Company is not the surviving entity, or a sale of all or
substantially all of the assets of the Company. For purposes of this Agreement,
a sale

 

1

--------------------------------------------------------------------------------


 

of all or substantially all of the assets of the Company shall be deemed to
occur if any Person acquires (or during the 12-month period ending on the date
of the most recent acquisition by such Person, has acquired) gross assets of the
Company that have an aggregate fair market value equal to fifty percent (50%) or
more of the fair market value of all of the respective gross assets of the
Company immediately prior to such acquisition or acquisitions; or

 

                (d)           A tender offer or exchange offer is made by any
Person which results in such Person beneficially owning (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) either fifty percent (50%) or
more of the Company’s outstanding shares of Common Stock or shares of capital
stock having fifty percent (50%) or more the combined voting power of the
Company’s then outstanding capital stock (other than an offer made by the
Company), and sufficient shares are acquired under the offer to cause such
person to own fifty percent (50%) or more of the voting power; or

 

                (e)           Any other transactions or series of related
transactions occurring which have substantially the same effect as the
transactions specified in any of the preceding clauses of this Section 1.1.

 

Notwithstanding the above, certain transfers are permitted within Section 318 of
the Code and such transfers shall not be deemed a Change of Control under this
Section 1.1.

 

                1.2           “Code” means the Internal Revenue Code of 1986, as
amended.

 

                1.3           “Disability” means the Executive’s suffering a
sickness, accident or injury which has been determined by the carrier of any
individual or group disability insurance policy covering the Executive, or by
the Social Security Administration, to be a disability rendering the Executive
totally and permanently disabled. The Executive must submit proof to the Company
of the carrier’s or Social Security Administration’s determination upon the
request of the Company.

 

                1.4           “Early Termination” means the Termination of
Employment before Normal Retirement Age for reasons other than death,
Disability, Termination for Cause or following a Change of Control.

 

                1.5           “Early Termination Date” means the month, day and
year in which Early Termination occurs.

 

                1.6           “Effective Date” means May 1, 2004.

 

                1.7           “Normal Retirement Age” means the Executive’s 65th
birthday.

 

                1.8           “Normal Retirement Date” means the later of the
Normal Retirement Age or Termination of Employment.

 

                1.9           “Plan Year” means a twelve-month period commencing
on January 1 and ending on

 

2

--------------------------------------------------------------------------------


 

December 31 of each year. The initial Plan Year shall commence on the effective
date of this Agreement.

 

                1.10         “Termination for Cause” See Article 5.

 

                1.11         “Termination of Employment” means that the
Executive ceases to be employed by the Company for any reason, voluntary or
involuntary, other than by reason of a leave of absence approved by the Company.

 

                1.12         “Years of Employment” means the total number of
twelve-month periods during which the Executive has been employed by the
Company. The Executive was hired by the Company in March, 1997.

 

Article 2

Lifetime Benefits

 

                2.1           Normal Retirement Benefit.  Upon Termination of
Employment on or after the Normal Retirement Age for reasons other than death,
the Company shall pay to the Executive the benefit described in this Section 2.1
in lieu of any other benefit under this Agreement.

 

                                                                2.1.1       
Amount of Benefit.  The annual benefit under this Section 2.1 is $36,000
(Thirty-six thousand dollars). The Company’s Board of Directors, in its sole
discretion, may increase the annual benefit under this Section 2.1.1; however,
an increase shall require the recalculation of Schedule A.

 

                                                                2.1.2       
Payment of Benefit.  The Company shall pay the annual benefit to the Executive
in 12 equal monthly installments commencing with the month following the
Executive’s Normal Retirement Date, paying the annual benefit to the Executive
for a period of 15 years.

 

                                                                2.1.3       
Benefit Increases.  Commencing on the first anniversary of the first benefit
payment, and continuing on each subsequent anniversary, the Company’s Board of
Directors, at its sole discretion, may increase the benefit.

 

                2.2           Early Termination Benefit.  Upon Early
Termination, the Company shall pay to the Executive the benefit described in
this Section 2.2 in lieu of any other benefit under this Agreement.

 

                                                                2.2.1       
Amount of Benefit   The benefit under this Section 2.2 is the Early Termination
annual Installment set forth on Schedule A for the Plan Year ending immediately
prior to the Early Termination Date, determined by one of the following two
methods: a) if the Executive has completed ten (10) Years of Employment upon the
Effective Date of this Agreement, the Executive shall be vested in 50 percent of
the Accrual Balance set forth on Schedule A for the first Plan Year and vest in
the remaining 50 percent equally over the remaining Plan Years until Normal
Retirement Age, unless otherwise illustrated on Schedule A; or b) if the
Executive has completed less than ten (10) Years of Employment upon the
Effective Date of

 

3

--------------------------------------------------------------------------------


 

this Agreement, the Executive shall be zero percent vested until completing five
(5) Years of Employment and then vest equally over the remaining Plan Years
Until Normal Retirement Age. An increase in the annual benefit under
Section 2.1.1 shall require the recalculation of this benefit on Schedule A.
This benefit is determined by calculating a 15-year fixed annuity from the
vested Accrual Balance, crediting interest on the unpaid balance at an annual
rate of 7.50 percent, compounded monthly.

 

                                                                2.2.2       
Payment of Benefit.  The Company shall pay the annual benefit to the Executive
in 12 equal monthly installments commencing with the month following Termination
of Employment, paying the annual benefit to the Executive for a period of
15 years.

 

                                                                2.2.3       
Benefit Increases.  Benefit payments may be increased as provided in
Section 2.1.3.

 

                2.3           Disability Benefit.  If the Executive terminates
employment due to Disability prior to Normal Retirement Age, the Company shall
pay to the Executive the benefit described in this Section 2.3 in lieu of any
other benefit under this Agreement.

 

                                                                2.3.1       
Amount of Benefit.  The benefit under this Section 2.3 is the Disability annual
Installment set forth on Schedule A for the Plan Year ending immediately prior
to the date in which Termination of Employment occurs (except during the first
Plan Year, the benefit is the amount set forth for Plan Year 1), determined by
one of the following two methods: a) if the Executive has completed ten (10)
Years of Employment upon the Effective Date of this Agreement, the Executive
shall be vested in 50 percent of the Accrual Balance set forth on Schedule A for
the first Plan Year and vest in the remaining 50 percent equally over the
remaining Plan Years until Normal Retirement Age, unless otherwise illustrated
on Schedule A; or b) if the Executive has completed less than ten (10) Years of
Employment upon the Effective Date of this Agreement, the Executive shall be
zero percent vested until completing five (5) Years of Employment and then vest
equally over the remaining Plan Years Until Normal Retirement Age. An increase
in the annual benefit under Section 2.1.1 would require the recalculation of the
Disability benefit on Schedule A. This benefit is determined by calculating a
15-year fixed annuity from the vested Accrual Balance, crediting interest on the
unpaid balance at an annual rate of 7.50 percent, compounded monthly.

 

                                                                2.3.2       
Payment of Benefit.  The Company shall pay the annual benefit to the Executive
in 12 equal monthly installments commencing with the month following Termination
of Employment, paying the annual benefit to the Executive for a period of
15 years.

 

                                                                2.3.3       
Benefit Increases.  Benefit payments may be increased as provided in
Section 2.1.3.

 

                2.4           Change of Control Benefit.  Upon a Change of
Control, the Company shall pay to the Executive the benefit described in this
Section 2.4 in lieu of any other benefit under this Agreement.

 

4

--------------------------------------------------------------------------------


 

2.4.1        Amount of Benefit.  The benefit under this Section 2.4 is the
Change of Control annual Installment set forth on Schedule A for the Plan Year
ending immediately prior to the date in which Termination of Employment occurs
(except during the first Plan Year, the benefit is the amount set forth for Plan
Year 1), determined by vesting the Executive in the Normal Retirement Benefit
described in Section 2.1.1.

 

2.4.2        Payment of Benefit.  The Company shall pay the annual benefit to
the Executive in 12 equal monthly installments commencing with the month
following Normal Retirement Age, paying the annual benefit to the Executive for
a period of 15 years.

 

2.4.3        Benefit Increases.  Benefit payments may be increased as provided
in Section 2.1.3.

 

2.4.4        Excess Parachute Payment.  Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement to the extent the benefit would create an excise tax under the excess
parachute rules of Section 280G of the Code.

 

Article 3

Death Benefits

 

3.1           Death During Active Service.  If the Executive dies while in the
active service of the Company, the Company shall pay to the Executive’s
beneficiary the benefit described in this Section 3.1. This benefit shall be
paid in lieu of the benefits under Article 2.

 

3.1.1        Amount of Benefit.  The annual benefit under this Section 3.1 is
the Normal Retirement Benefit amount described in Section 2.1.1.

 

3.1.2        Payment of Benefit.  The Company shall pay the annual benefit to
the Executive’s beneficiary in 12 equal monthly installments commencing with the
month following the Executive’s death, paying the annual benefit to the
Executive’s beneficiary for a period of 15 years.

 

3.2           Death During Payment of a Lifetime Benefit.  If the Executive dies
after any Lifetime Benefit payments have commenced under this Agreement but
before receiving all such payments, the Company shall pay the remaining benefits
to the Executive’s beneficiary at the same time and in the same amounts they
would have been paid to the Executive had the Executive survived.

 

3.3           Death After Termination of Employment But Before Payment of a
Lifetime Benefit Commences.  If the Executive is entitled to a Lifetime Benefit
under this Agreement, but dies prior to the commencement of said benefit
payments, the Company shall pay the same benefit payments to the Executive’s
beneficiary that the Executive was entitled to prior to death except that the
benefit payments shall commence on the first day of the month following the date
of the Executive’s death.

 

5

--------------------------------------------------------------------------------


 

Article 4

Beneficiaries

 

4.1           Beneficiary Designations.  The Executive shall designate a
beneficiary by filing a written designation with the Company. The Executive may
revoke or modify the designation at any time by filing a new designation.
However, designations will only be effective if signed by the Executive and
received by the Company during the Executive’s lifetime. The Executive’s
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Executive, or if the Executive names a spouse as beneficiary and
the marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s estate.

 

4.2           Facility of Payment.  If a benefit is payable to a minor, to a
person declared incompetent, or to a person incapable of handling the
disposition of his or her property, the Company may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incompetent person or incapable person. The Company may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Company from all liability with respect to such benefit.

 

Article 5

General Limitations

 

5.1           Termination for Cause.  Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement if the Company terminates the Executive’s employment for:

 

(a)           Conviction of a felony or of a gross misdemeanor involving moral
turpitude; or

 

(b)           Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in an adverse effect on the Company.

 

5.2           Suicide or Misstatement.  The Company shall not pay any benefit
under this Agreement if the Executive commits suicide within three years after
the date of this Agreement. In addition, the Company shall not pay any benefit
under this Agreement if the Executive has made any material misstatement of fact
on an employment application or resume provided to the Company, or on any
application for any benefits provided by the Company to the Executive.

 

Article 6

Claims and Review Procedure

 

6.1           Claims Procedure.  Any person or entity (“claimant”) who has not
received benefits under this Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

 

6

--------------------------------------------------------------------------------


 

6.1.1        Initiation — Written Claim.  The Claimant initiates a claim by
submitting to the Company a written claim for the benefits.

 

6.1.2        Timing of Company Response.  The Company shall respond to such
claimant within 90 days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Company expects to render its
decision.

 

6.1.3        Notice of Decision.  If the Company denies part or all of the
claim, the Company shall notify the claimant in writing of such denial. The
Company shall write the notification in a manner calculated to be understood by
the claimant. The notification shall set forth:

 

                (a)           The specific reasons for the denial;

 

                (b)           A reference to the specific provisions of the
Agreement on which the denial is based;

 

                (c)           A description of any additional information or
material necessary for the claimant to perfect the claim and an explanation of
why it is needed;

 

                (d)           An explanation of the Agreement’s review
procedures and the time limits applicable to such procedures; and

 

                (e)           A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

6.2           Review Procedure.  If the Company denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the
Company of the denial, as follows:

 

6.2.1        Initiation — Written Request.  To initiate the review, the
claimant, within 60 days after receiving the Company’s notice of denial, must
file with the Company a written request for review.

 

6.2.2        Additional Submissions — Information Access.  The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Company shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3        Considerations on Review.  In considering the review, the Company
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

6.2.4        Timing of Company Response.  The Company shall respond in writing
to such

 

7

--------------------------------------------------------------------------------


 

claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

 

6.2.5  Notice of Decision.  The Company shall notify the claimant in writing of
its decision on review.  The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

                (a)           The specific reasons for the denial;

 

                (b)           A reference to the specific provisions of the
Agreement on which the denial is based;

 

                (c)           A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits; and

 

                (d)           A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a).

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.

 

Notwithstanding the previous paragraph in this Article 7, the Company may amend
or terminate this Agreement at any time if, pursuant to legislative, judicial or
regulatory action, continuation of the Agreement would (i) cause benefits to be
taxable to the Executive prior to actual receipt, or (ii) result in significant
financial penalties or other significantly detrimental ramifications to the
Company (other than the financial impact of paying the benefits).  However, in
no event shall this Agreement be terminated under this section without payment
to the Executive of any vested benefit.

 

Article 8

Miscellaneous

 

8.1           Binding Effect.  This Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.

 

8.2           No Guarantee of Employment.  This Agreement is not an employment
policy or contract. It does not give the executive the right to remain an
employee of the Company, nor does it interfere with the Company’s right to
discharge the Executive. It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.

 

 

8

--------------------------------------------------------------------------------


 

8.3           Non-Transferability.  Benefits under this Agreement cannot be
sold, transferred, assigned, pledged, attached or encumbered in any manner.

 

8.4           Reorganization.  The Company shall not merge or consolidate into
or with another company, or reorganize, or sell substantially all of its assets
to another company, firm, or person unless such succeeding or continuing
company, firm, or person agrees to assume and discharge the obligations of the
Company under this Agreement. Upon the occurrence of such event, the term
“Company” as used in this Agreement shall be deemed to refer to the successor or
survivor company.

 

8.5           Tax Withholding.  The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

 

8.6           Applicable Law.  The Agreement and all rights hereunder shall be
governed by the laws of the State of Illinois, except to the extent preempted by
the laws of the United States of America.

 

8.7           Unfunded Arrangement.  The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.

 

8.8           Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

8.9           Administration.  The Company shall have powers which are necessary
to administer this Agreement, including but not limited to:

 

(a)           Establishing and revising the method of accounting for the
Agreement;

 

(b)           Maintaining a record of benefit payments; and

 

(c)           Establishing rules and prescribing any forms necessary or
desirable to administer the Agreement.

 

8.10         Named Fiduciary.  The Company shall be the named fiduciary and plan
administrator under this Agreement. It may delegate to others certain aspects of
the management and operational responsibilities including the employment of
advisors and the delegation of ministerial duties to qualified individuals.

 

9

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the Executive and the Company have signed
this Agreement.

 

EXECUTIVE:

 

COMPANY:

 

 

 

 

 

 

ELGIN FINANCIAL SAVINGS BANK

 

 

 

 

/s/ Randy Blackburn

 

By

/s/ Pat A. Lenart

RANDY BLACKBURN

 

 

 

 

 

Title

Sr. V.P of HR

 

 

 

 

 

10

--------------------------------------------------------------------------------